Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Houzumi et al. (US Pat.Pub.2018/0159397) in view of Kinoshita et al. (US 7,652,402) and Nishikawa et al. (US Pat.Pub.2015/0097453).
Regarding claim 1, Houzumi teaches a coil wiring unit of a drive motor for a vehicle (intended use recitation not given patentable weight), comprising: 
a bus bar assembly (bus bar unit) 20 having a plurality of bus bars 21/22/23 for connecting coils 14 of the drive motor to each phase (i.e., respective U-, V- and W-phases; ¶[0026]), wherein the bus bars are stacked in a longitudinal direction of the bus bar assembly (¶[0033]-¶[0034]; Fig.4); 
a plurality of insulating sheets (resin plates) 31 which correspond to the shape of each of the bus bars of the bus bar assembly and disposed between each of the bus bars of the bus bar assembly (¶[0035]; Fig.4), 
wherein each of the bus bars 21/22/23 includes a plurality of connecting pieces (feeding terminals) 21b/22b/23b integrally formed with the bus bar “to connect the coils of the drive motor to each phase of the coil” [sic] (at tip part, ¶[0028]; Fig.4), 

wherein the bus bars 21/22/23 and the plurality of insulating sheets (resin plates) 31 are stacked and formed into an integrated module (¶[0050]-¶[0051]; Figs.3-5), 
wherein after the integrated module is formed, a height of each of the connecting pieces 21b/22b/23b in the longitudinal direction from an upper surface of the integrated module is the same (Figs.2&5),
wherein each of the plurality of connecting pieces 21b/22b/23b is arranged at each bus bar with a different interval in a circumferential direction of each bus bar (Fig.4), 
and wherein each of the connecting pieces 21b/22b/23b includes: 
	a protruded portion (not numbered) protruding from an upper surface of each of the bus bars in the longitudinal (axial) direction of the bus bar assembly (see annotated Fig.3); 
	a bent portion (not numbered) bent from an end portion (not numbered) of the protruded portion in a transverse direction of the bus bar assembly (Fig.3); and 
a groove portion (not numbered) having a U-shaped groove opened in the transverse direction at a distal end of the bent portion (Fig.3), 
wherein the protruded portions (not numbered) of each of the bus bars 21/22/23 are disposed at different positions in the circumferential direction based on each phase of the coil, and the protruded portions of each of the bus bars have a different protruding length in the longitudinal direction of the bus bar assembly corresponding to each phase of the coil (i.e., feeding terminals 21b, 22b, 23b disposed at different circumferential positions, with different axial lengths; Figs.3-5),

wherein each of the bus bars 21/22/23 is formed in a same shape in each phase (i.e., annular shape of conductive parts 21a/22a/23a; Figs.3-4),
and wherein the bus bars 21/22/23 and the plurality of insulating sheets (resin plates) 31 are all stacked and then integrally formed through an insert molding (¶[0027]; ¶[0034]) such that each of the connecting pieces 21b/22b/23b has a same height and shape arranged from an upper portion of the bus bar assembly in both a transverse direction and the longitudinal direction after the insert molding is carried out (¶[0050]-¶[0051]; Figs.2-5), 
wherein each of the bus bars 21/22/23 and each of the plurality of insulating sheets (resin plates) 31 are individually stacked (c.4:45-48) and then formed into an “individual molding product” [sic] (i.e., bus bar unit 20) through an insert molding by inserting each of the plurality of insulation sheets 31 between each of the bus bars 21/22/23 (¶[0027], ¶[0035], ¶[0039] ¶[0050]-¶[0059]; Fig.4), 
wherein each of the plurality of insulating sheets 31 is attached to each of the bus bars using an adhesive (i.e., resin plates integrally fixed to bus bars by heat welding caulking parts 33a; ¶[0041]-¶[0042]; ¶[0070] & ¶[0072]; Fig.3; or, alternatively, the “melted insulating resin” used in the injection molding step to integrate the sheets and bus bars together (¶[0003]; ¶[0058]).


    PNG
    media_image1.png
    751
    575
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    551
    732
    media_image2.png
    Greyscale

Houzumi’s connecting pieces 21b/22b/23b extend radially outward from the bus bars such that the bent portions are not bent “inward” from an end portion of the protruded portion in a transverse direction of the bus bar assembly.  Also, regarding product-by-process feature “wherein each of the bus bars and each of the plurality of insulating sheets are individually stacked and then formed into an individual molding product through the insert molding…”, Houzumi teaches each of the bus bars 21/22/23 and each of the plurality of insulating sheets (resin plates) 31 are individually stacked (c.4:45-48) and then formed into an “individual molding product” [sic] (i.e., bus bar unit 20) through an insert molding by inserting each of the plurality of insulation sheets 31 between each of the bus bars 21/22/23 (¶[0050]-¶[0059]) but does not teach the feature that “each of the individual molding product[s] is stacked into one piece to be assembled”.
But, regarding the first difference, Kinoshita teaches a bus bar assembly having a plurality of bus bars (wiring bars) for connecting coils of the drive motor to each phase U/V/W, each of the bus bars including a plurality of connecting pieces (coil-side terminals) integrally formed with the bus bar “to connect the coils of the drive motor to each phase of the coil” [sic] (i.e., second ends of the windings for respective phases are connected to corresponding coil-side inner side of the bus bar (c.7:14-29), to thereby form a cooling air passage on the radially inner side of the bus bar body (c.7:42-44; Figs.8A&9A).

    PNG
    media_image3.png
    361
    446
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    347
    480
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Houzumi’s connecting pieces on the radially inner side of the bus bar assembly, whereby each bent portion of the connecting pieces was bent inward from an end portion of the protruded portion in a transverse direction of the bus bar assembly, since Kinoshita teaches that this would have formed a cooling air passage on the radially inner side of the bus bar body.  
Regarding the second difference, Nishikawa teaches a bus bar assembly 4 including a plurality of bus bars 22, 32, 42 formed into an individual molding product (bus bar units) 21, 31, 41 through an insert molding and each of the individual molding product is stacked into one piece to be assembled (i.e., a resin is molded around the individual bus bars forming bus bar units of lengths L1, L2 which are then laminated; ¶[0022]; Fig.4). This method reduces the thickness of resin around the bus bars and reduces the height of the whole bus bar assembly (¶[0022]).

Regarding claim 3, Kinoshita teaches the wiring bars are formed from conductive material such as tin-plated copper plate (c.7:2-4). The feature of the copper bus bars “formed through aY. Seo et al. U.S. Serial No. 16/213,345Page 4 of 13press process” is a product-by-process limitation that has not been given patentable weight.1
Regarding claim 7, in Houzumi an area of each of the plurality of insulating sheets 31 is greater than or equal to an area of each of the bus bars 21/22/23 (¶[0038]; Fig.3).
Regarding claim 17, in Houzumi the bus bar assembly 21/22/23 and the plurality of insulating sheets 31 are stacked in the longitudinal direction of the bus bar assembly (Fig.4).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Houzumi, Kinoshita & Nishikawa, further in view of Kihara et al. (US Pat.Pub.2013/0115844).
Houzumi teaches a plurality of insulating sheets comprising resin plates 31 but does not further teach they include “a NOMEX®, PEEK® (PolyEther Ether Ketron), orNPN® (Nomex- Polyester-Nomex) series film”.
But, Kihara teaches a laminate sheet 1 used for electrical insulation for bus bars (¶[0116]) comprising a wholly aromatic polyamide paper sheet material 3 of NOMEX T410 (¶[0092]; 
Thus, it would have been obvious before the effective filing date to modify Houzumi, Kinoshita & Nishikawa and provide the insulating sheets with NOMEX since Kihara teaches this material as a specific example of a wholly aromatic polyamide paper material for electrical insulation for bus bars would have been desirable to suppress interlayer peel.  
  
Response to Arguments
Applicant’s arguments filed 11 August 2021 have been fully considered but they are not persuasive.  
Regarding the rejection of claim 1 (amended to include limitations of former claims 10-12) over Houzumi in view of Kinoshita and Nishikawa, applicant argues against the combination of Kinoshita with Houzumi on the basis of Kinoshita failing to teach or suggest that the coil-side terminals of multiple bus bar bodies are disposed at different positions and with different protruding lengths corresponding to each phase of a coil (Response, p.6).  In response, it is noted that Houzumi’s protruded portions (not numbered) of each of the bus bars 21/22/23 are disposed at different positions in the circumferential direction based on each phase of the coil, and the protruded portions of each of the bus bars have a different protruding length in the longitudinal direction of the bus bar assembly corresponding to each phase of the coil (i.e., feeding terminals 21b, 22b, 23b disposed at different circumferential positions, with different axial lengths; Figs.3-5).  Houzumi’s connecting pieces 21b/22b/23b extend radially outward from the bus bars such that the bent portions are not bent “inward”, but Kinotshita teaches an arrangement where the terminals extend radially inward (c.7:14-29) to thereby form a cooling air passage on the radially 
Regarding the argument that Kinoshita and Houzumi do not teach the subject matter of former dependent claim 11 of “each of the bus bars and each of the plurality of insulating sheets are individually stacked and then formed into an individual molding product through the insert molding by inserting each of the plurality of insulating sheets between each of the bus bars ... and each of the individual molding product is stacked into one piece to be assembled”, these features pertaining are taught by the combination of Houzumi, Kinoshita & Nishikawa as applied to claim 11 in the previous action. Specifically, Houzumi teaches each of the bus bars 21/22/23 and each of the plurality of insulating sheets (resin plates) 31 are individually stacked (c.4:45-48) and then formed into an “individual molding product” [sic] through an insert molding by inserting each of the plurality of insulation sheets 31 between each of the bus bars 21/22/23 (¶[0027], ¶[0035] & ¶[0039]; Fig.4) and Nishikawa teaches a bus bar assembly 4 including a plurality of bus bars 22, 32, 42 formed into an individual molding product (bus bar units) 21, 31, 
Regarding the argument that the combination does not teach the subject matter of former claims 10 & 12 requiring each of the plurality of insulating sheets to be attached to each of the bus bars “using an adhesive”, it is noted that Houzumi’s insulating sheets (resin plates) 31 and bus bars 21/22/23 are integrally fixed by heat-welding (¶[0051]). The heat-welding step involves plastically deforming (i.e., heating, melting and deforming) tip ends of the pins 33 to form heat caulking parts 33a (¶[0051]; claim 2; Fig.3). The heated, melted and deformed tip ends of the pins thus qualify as an “adhesive” in a broad sense of a substance capable of holding materials together. Alternatively, the “melted insulating resin” 25 used in the injection molding step to integrate the sheets and bus bars together (¶[0003]; ¶[0058]) also qualifies as an “adhesive”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).